Exhibit 10.1

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
the place of the redacted language. The redacted information has been filed
separately with the Commission.

CONFIDENTIAL

Sangamo BioSciences, Inc.

Point Richmond Tech Center

501 Canal Blvd., Suite A100

Richmond, CA 94804

510-970-6000 (Tel)

510-236-8951(Fax)

 

March 1, 2011

David A. Smoller, Ph.D.

Chief Scientific Officer

Sigma-Aldrich Co.

3050 Spruce Street,

St. Louis, MO 63103

Re: Research Agreement with CHDI Foundation, Inc.

Dear Dave:

In connection with the License Agreement dated July 10, 2007 (the “Sigma-Sangamo
Agreement”) by and between Sangamo BioSciences, Inc. (“Sangamo”) and
Sigma-Aldrich Co. (“Sigma”), as amended, Sigma and Sangamo hereby agree as set
forth below:

1. CHDI Foundation, Inc. (“CHDI”) desires that Sangamo perform four research
projects involving the generation and in vitro testing of zinc finger proteins
(such proteins and nucleic acids encoding and capable of expressing such
proteins, “ZFPs”) intended to bind and modulate expression of [***] of which are
instrumental in the development of Huntington’s disease (collectively, the
“Research”). For clarity, the Research does not involve the generation or
testing of zinc finger nucleases.

2. Sangamo is entering into an agreement with CHDI (the “CHDI-Sangamo
Agreement”) with respect to the performance of the Research and the rights of
Sangamo, Sigma and CHDI with respect to ZFPs, data and intellectual property
rights arising from such Research.

3. A copy of the CHDI-Sangamo Agreement, which has been redacted solely to
remove the amount of the FTE rate paid by CHDI to Sangamo, has been provided to
Sigma by Sangamo. The provisions of the CHDI-Sangamo Agreement that pertain to
Sigma or are relevant to the Sigma-Sangamo Agreement are summarized as follows:

(a) Subject to CHDI’s right to cancel all or part of the Research and the rights
of each of CHDI and Sangamo to terminate the CHDI-Sangamo Agreement and thereby
discontinue Sangamo’s performance of the Research, Sangamo shall perform the
Research under the supervision of a steering committee and shall receive payment
from CHDI for such performance;

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(b) For each of the four projects that comprise the Research, CHDI has the right
to choose up to 3 ZFPs designed and tested by Sangamo in the course of
performing such project as “Foundation Selected Project ZFPs.” For all
Foundation Selected Project ZFPs and all vectors, plasmids and other nucleic
acid forms encoding Foundation Selected ZFPs (collectively, “Project Research
Materials”), CHDI has the following rights:

(i) To receive from Sangamo, with respect to each Foundation Selected Project
ZFP, at least [***] such Foundation Selected Project ZFP (each such plasmid, a
“Project Deliverable”);

(ii) To use Project Research Materials to identify, test, develop or manufacture
a product or service for the diagnosis, treatment, cure or prevention of
Huntington’s disease, provided that such Project Research Materials are not
(1) used in humans, including in human clinical trials, (2) sold or offered for
sale, or (3) used in any service offered to any third party (such permitted
uses, “HD Research and Development”);

(iii) To make and store additional quantities of the Project Deliverables, to
create new Project Research Materials that encode the same Foundation Selected
Project ZFP and to make and store such additional Project Research Materials;

(iv) To engage one or more third parties (each, a “Foundation ZFP Manufacturer”)
to (1) make, on CHDI’s behalf, additional quantities of Project Deliverables and
other Project Research Materials that encode the same Foundation Selected
Project ZFP, (2) store Project Research Materials on CHDI’s behalf, and
(3) distribute Project Research Materials, on CHDI’s behalf, to those entities
to which CHDI has the right to distribute Project Research Materials as
described in paragraph (v) below; and

(v) To distribute Project Research Materials to (1) [***] (such entities
together with their successors in interest, “Preferred Foundation
Collaborators”), solely for them to perform HD Research and Development
activities funded by CHDI, which may include engaging fee-for-service
laboratories to perform such activities on the behalf of such Preferred
Foundation Collaborator and distributing Project Research Materials to such
fee-for-service laboratories solely for use in such performance.

(c) Notwithstanding the foregoing, CHDI does not have any right to alter the
amino acid sequence of any Foundation Selected Project ZFP or to file any patent
application that claims the composition of matter or use of any ZFP designed,
made or tested by Sangamo in the course of performing the Research (each such
ZFP, a “Project ZFP”). Before CHDI can provide (directly or indirectly) any
Project Research Material to any Foundation ZFP Manufacturer or any Preferred
Foundation Collaborator, it must enter into a written agreement with such
Foundation ZFP Manufacturer or any Preferred Foundation Collaborator that
requires such entity to comply with the applicable limitations set forth above
and that prohibits such entity from altering the amino acid sequence of any
Foundation Selected Project ZFP and from filing any patent application that
claims the composition of matter or use of any Project ZFP. Sangamo shall be a
third party beneficiary to these agreements with respect to such limitations and
prohibitions. CHDI shall provide Sangamo with a copy of each such agreement,
shall take commercially reasonable efforts to cause such entity to comply with
such limitations and prohibitions, and shall cooperate with Sangamo’s exercise
of its third party beneficiary rights.

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

2.



--------------------------------------------------------------------------------

(d) Sangamo is obligated to provide to Sigma, within 30 days after CHDI’s
selection of a particular Foundation Selected Project ZFP, a reasonable quantity
of the Project Deliverable for such Foundation Selected Project ZFP and those
data arising from the Research that relate to such Foundation Selected Project
ZFP and that Sangamo reasonably expects Sigma will need in order to decide
whether it desires to sell Project Research Materials that encode such
Foundation Selected Project ZFP in the Field pursuant to the Sigma-Sangamo
Agreement. Sangamo is obligated to provide CHDI with a list of the Project
Deliverables and data delivered to Sigma and the date of such delivery. If Sigma
wishes to exercise its right to sell such Project Research Materials in the
Field pursuant to the Sigma-Sangamo Agreement, it must notify Sangamo in writing
within 60 days of its receipt of such data. If Sigma exercises such right, CHDI
shall nevertheless have the rights set forth in paragraph (b) above (subject to
the limitations set forth in paragraph (c) above) with respect to Project
Research Materials that encode such Foundation Selected Project ZFP. If Sigma
does not exercise such right or, if despite timely exercising such right, Sigma
either (1) does not, within 120 days after receipt of such data, commence sale
of Project Research Materials that encode such Foundation Selected ZFP, for all
activities within the scope of HD Research and Development, or (2) stops selling
such Project Research Materials for such activities and stops complying with or
responding to CHDI’s requests to sell such Project Research Materials to
particular entities, then all Project Research Materials that encode such
Foundation Selected Project ZFP shall be considered “Sigma Non-Distributed
Project Research Materials” and CHDI shall have the following rights with
respect thereto, unless and until they cease to be Sigma Non-Distributed Project
Research Materials as described in paragraph (f) below:

(i) To use Sigma Non-Distributed Project Research Materials for HD Research and
Development;

(ii) To make and store additional quantities of the Project Deliverables for
Sigma Non-Distributed Project Research Materials, to create new Sigma
Non-Distributed Project Research Materials that encode the same Foundation
Selected Project ZFP and to make and store such additional Sigma Non-Distributed
Project Research Materials;

(iii) To engage one or more Foundation ZFP Manufacturers to (1) make, on CHDI’s
behalf, additional quantities of Project Deliverables and other Sigma
Non-Distributed Project Research Materials that encode the same Foundation
Selected Project ZFP, (2) store Sigma Non-Distributed Project Research Materials
on CHDI’s behalf, and (3) distribute Sigma Non-Distributed Project Research
Materials, on CHDI’s behalf, to those entities to which CHDI has the right to
distribute Sigma Non-Distributed Project Research Materials as described in
paragraph (iv) below;

(iv) To distribute Sigma Non-Distributed Project Research Materials to
(1) Foundation ZFP Manufacturers, solely for them to perform the activities
described in paragraph (iii) above and (2) third parties and affiliates of CHDI
(each a “Sigma Non-Distributed Project Research Material Distributee”), solely
for them to perform HD Research and Development, which may include engaging
fee-for-service laboratories to perform such research and development on the
behalf of such Sigma Non-Distributed Project Research Material Distributee and
distributing Project Research Materials to such fee-for-service laboratories
solely for use in such performance; and

(v) To receive reimbursement from each Sigma Non-Distributed Project Research
Material Distributee for any shipping or handling expenses incurred by CHDI in
connection with distributing those Sigma Non-Distributed Project Research
Materials received by

 

3.



--------------------------------------------------------------------------------

such Sigma Non-Distributed Project Research Material Distributee; provided that
(1) CHDI does not receive any other compensation or consideration from any Sigma
Non-Distributed Project Research Material Distributee in connection with
distribution of Sigma Non-Distributed Project Research Materials to such Sigma
Non-Distributed Project Research Material Distributee and (2) CHDI does not sell
or transfer title to any Sigma Non-Distributed Project Research Material.

(e) Notwithstanding the foregoing, CHDI does not have any right to alter the
amino acid sequence of any Foundation Selected Project ZFP or to file any patent
application that claims the composition of matter or use of any Project ZFP.
Before CHDI can provide (directly or indirectly) any Sigma Non-Distributed
Project Research Material to any Foundation ZFP Manufacturer or any Sigma
Non-Distributed Project Research Material Distributee, it must enter into a
written agreement with such Foundation ZFP Manufacturer or Sigma Non-Distributed
Project Research Material Distributee that requires such entity to comply with
the applicable limitations set forth above and that prohibits such entity from
altering the amino acid sequence of any Foundation Selected Project ZFP and from
filing any patent application that claims the composition of matter or use of
any Project ZFP. Sangamo shall be a third party beneficiary to these agreements
with respect to such limitations and prohibitions. CHDI shall provide Sangamo
with a copy of each such agreement, shall take commercially reasonable efforts
to cause such entity to comply with such limitations and prohibitions, and shall
cooperate with Sangamo’s exercise of its third party beneficiary rights.

(f) All Sigma Non-Distributed Project Research Materials with respect to a
particular Foundation Selected Project ZFP shall cease to be Sigma
Non-Distributed Project Research Materials and shall revert to being Project
Research Materials (in which case CHDI shall have the rights set forth in
paragraph (b) above (subject to the limitations set forth in paragraph
(c) above), rather than the rights set forth in paragraph (d) above (subject to
the limitations set forth in paragraph (e) above)) under the following
circumstances:

(i) With respect to those Project Research Materials that became Sigma
Non-Distributed Project Research Materials on account of Sigma, after timely
exercising its right to sell such materials, failing to commence sale, within
120 days after receipt of data from Sangamo with respect to the applicable
Foundation Selected Project ZFP, of any Project Research Materials that encode
such Foundation Selected Project ZFP, for all activities within the scope of HD
Research and Development: such materials shall cease to be Sigma Non-Distributed
Project Research Materials at such time as Sigma makes at least one Project
Research Material that encodes such Foundation Selected Project ZFP available
for sale to third parties, for all activities within the scope of HD Research
and Development (including upon CHDI’s request) and Sigma notifies CHDI in
writing of such availability; or

(ii) With respect to those Project Research Materials that became Sigma
Non-Distributed Project Research Materials on account of Sigma, after timely
exercising its right to sell such materials and commencing sale of Project
Research Materials that encode such Foundation Selected Project ZFP for all
activities within the scope of HD Research and Development, ceasing sale of such
Project Research Materials for such activities or ceasing compliance with or
response to CHDI’s requests to sell such Project Research Materials to
particular entity and notifying CHDI that Sigma is trying to overcome a shortage
or manufacturing difficulties with such Project Research Material: such
materials shall cease to be Sigma Non-Distributed Project Research Materials at
such time as Sigma notifies CHDI in writing that Sigma has succeeded in
overcoming such shortage or manufacturing difficulty and such material is
available (including upon CHDI’s request) for sale for all activities within the
scope of RD Research and Development.

 

4.



--------------------------------------------------------------------------------

(g) During the period between Sigma’s timely exercise of its right to sell
Project Research Materials that encode a particular Foundation Selected Project
ZFP and Sigma’s commencement of sale of such Project Research Materials for all
activities within the scope of HD Research and Development, if CHDI requests
that Sigma sell such Project Research Materials to a particular entity, Sigma
shall use commercially reasonable efforts to make available to such entity for
sale for all activities within the scope of HD Research and Development, Project
Research Material of Sigma’s choosing that encodes such Foundation Selected
Project ZFP.

(h) At the request of CHDI, which request identifies one or more particular
Preferred Foundation Collaborators and one or more particular Project Research
Materials that are then being sold by Sigma for all activities within the scope
of HD Research and Development and that such Preferred Foundation
Collaborator(s) will use in HD Research and Development activities funded by
CHDI, Sigma will sell such Project Research Materials to such Preferred
Foundation Collaborator(s) at the price that Sigma then sells such Project
Research Materials to customers that are non-profit entities (despite the fact
that such Preferred Foundation Collaborator(s) are not non-profit entities),
provided that such Preferred Foundation Collaborator(s) use such Project
Research Materials solely to perform HD Research and Development activities
funded by CHDI.

(i) If CHDI or a Preferred Foundation Collaborator purchases Project Research
Materials from Sigma, which Project Research Materials, in the case of purchase
by a Preferred Foundation Collaborator, are purchased and used for the sole
purpose of conducting HD Research and Development funded by CHDI, then CHDI’s
and such Preferred Foundation Collaborator’s rights to use and distribute such
Project Research Materials will be governed by the more permissive of (1) any
label license or other agreement between Sigma and CHDI or such Preferred
Foundation Collaborator that applies to such purchased Project Research
Materials and (2) the terms and conditions set forth in paragraphs (b) and
(c) above. With respect to such purchased Project Research Materials, Sigma
shall not enforce against CHDI or any Preferred Foundation Collaborator any
terms of any label license or other agreement between Sigma and CHDI or such
Preferred Foundation Collaborator that are more restrictive than the terms and
conditions set forth in paragraphs (b) and (c) above.

(j) Sangamo shall solely own and CHDI shall not have any ownership, license or
other interest in:

(i) any data, formulae, outcomes or other results that are produced in the
course of the Research while Sangamo is using its proprietary process for
designing, generating and optimizing ZITS and before the determination of the
amino acid sequence of any Project ZFP for the applicable research project, and
that, if disclosed, would result in the disclosure of such process, except to
the extent that they constitute (1) data that constitute the (x) amino acid
sequence of any Project ZFP, (y) the nucleic acid sequence of any Project ZFP,
or (z) a nucleic acid sequence that encodes any Project ZFP (such data, “Project
ZFP Sequence Results”), (2) Company Background Intellectual Property (as defined
in paragraph (r) below) or (3) Foundation Background Intellectual Property (as
defined in paragraph (q) below) (such data, formulae, outcomes or other results,
the “Project Non-Sequence Design Phase Results”). For clarity, the Project
Non-Sequence Design Phase Results does not include any data, formulae, outcomes
or other results of any of the following types: (A) the code number assigned by
Sangamo to a Project ZFP; (B) the location within the htt target gene to which a
Project ZFP is designed to bind, (C) Htt gene expression data collected
following transient transfection with a Project ZFP, (D) results of a
bioinformatic genome-wide search for sites to which a Project ZFP binds or
(E) microarray data for a Project ZFP; and

 

5.



--------------------------------------------------------------------------------

(ii) all data that constitute the (1) amino acid sequence or nucleic acid
sequence of any Project ZFP that is not a Foundation Selected Project ZFP, or
(2) a nucleic acid sequence that encodes any Project ZFP that is not a
Foundation Selected Project ZFP (such data, “Foundation Non-Selected Project ZFP
Sequence Results”).

(k) Sangamo and CHDI shall each own an undivided one-half interest in and to all
data, formulae, outcomes and other results produced in the course of the
Research which are not Project Non-Sequence Design Phase Results, Foundation
Non-Selected Project ZFP Sequence Results, Company Background Intellectual
Property or Foundation Background Intellectual Property (such data, formulae,
outcomes or other results, “Project Results”). Notwithstanding its joint
ownership of the Project Results, CHDI only has the following rights with
respect to the Project Results:

(i) To use Project Results for HD Research and Development;

(ii) To disclose Project Results related to Project Research Materials to
Foundation ZFP Manufacturers, solely for them to make, store and/or distribute
Project Research Materials in accordance with paragraphs (b) and (c) above, and
to Preferred Foundation Collaborators solely for them to make and use Project
Research Materials in accordance with paragraphs (11) and (c) above; and

(iii) To disclose Project Results related to Sigma Non-Distributed Project
Research Materials to Foundation ZFP Manufacturers, solely for them to make,
store and/or distribute Project Research Materials in accordance with paragraphs
(b) and (c) above, and to Sigma Non-Distributed Project Research Material
Distributees, solely to use Sigma Non-Distributed Project Research Materials in
accordance with paragraphs (d) and (e) above.

(l) Notwithstanding the foregoing, CHDI does not have any right to disclose any
Project Results relating to a particular Foundation Selected Project ZFP until
at least 30 days have elapsed since CHDI notified Sangamo that it chose such
Project ZFP as a Foundation Selected Project ZFP. CHDI shall not permit any
Foundation ZFP Manufacturer, Preferred Foundation Collaborator or Sigma
Non-Distributed Project Research Material Distributes to receive or use any
Project Results until it enters into a written agreement with such Foundation
ZFP Manufacturer, Preferred Foundation Collaborator or Sigma Non-Distributed
Project Research Material Distributee that requires such entity to comply with
the applicable use limitations set forth above and prohibits such entity from
disclosing the Project Results except on a need-to-know basis and subject to
confidentiality obligations that are similar to those set forth in Section I l
of the CHDI-Sangamo Agreement, to its affiliates, directors, officers,
employees, representatives, consultants, agents, service providers and advisors
(including scientific advisors and legal counsel). Sangamo shall be a third
party beneficiary to these agreements with respect to such limitations and
prohibitions. CHDI shall provide Sangamo with a copy of each such agreement,
shall take commercially reasonable efforts to cause such entity to comply with
such limitations and prohibitions, and shall cooperate with Sangamo’s exercise
of its third party beneficiary rights.

(m) Sangamo and CHDI shall each own an undivided one-half interest in and to all
discoveries, inventions, formulations, know-how, methods, technological
developments, enhancements, modifications, improvement, works of authorship,
computer software (including, but not limited to, source code and executable
code) and documentation thereof, data or collection of data, whether patentable
or not, or susceptible to copyright or any other form of legal protection
(collectively, “Intellectual Property”) conceived, discovered, invented, made or
first reduced to

 

6.



--------------------------------------------------------------------------------

practice in the course of the performance of the Research, regardless of
inventorship, that does not constitute Company Background Intellectual Property
or Foundation Background Intellectual Property (such Intellectual Property,
“Project Intellectual Property”). Except with respect to challenge-related
activities required by law, each of Sangamo and CHDI would forfeit its ownership
interest in particular Project Intellectual Property (and such Project
Intellectual Property would become solely owned by the other party) if (x) such
party challenges or assists others in challenging the validity of such Project
Intellectual Property or (y) such party’s licensee or sublicensee of such
Project Intellectual Property challenges or assists others in challenging the
validity of such Project Intellectual Property and such party does not terminate
such license or sublicense within 30 days of becoming aware of such challenge or
assistance. Notwithstanding CHDI’ s joint ownership of the Project Intellectual
Property, CHDI has granted to Sangamo a fully paid up, royalty-free,
irrevocable, perpetual, worldwide exclusive license (with the right to
sublicense) to use the Project Intellectual Property for any and all purposes
and CHDI has only reserved the following rights with respect to the Project
Intellectual Property:

(i) To use and practice Project Intellectual Property that (I) is reasonably
necessary or useful to make, use or sell ZFPs or ZFP-related services for
research purposes or (2) claims the composition of matter, manufacture or use of
ZFPs or ZFP-related services useful for research purposes (the “ZFP Project
Intellectual Property”) solely to (A) use, have used, distribute and have
distributed Project Results for HD Research and Development, (B) make, have
made, use, have used, distribute, have distributed, import and have imported
Project Research Materials for HD Research and Development and (C) distribute
and have distributed Sigma Non-Distributed Project Research Materials for HD
Research and Development, in each case in accordance with the terms and
conditions set forth above;

(ii) To use and practice all Project Intellectual Property that is not ZFP
Project Intellectual Property (the “Non-ZFP Project Intellectual Property”)
solely for HD Research and Development; and

(iii) To grant licenses (without the right to grant sublicenses) under Project
Intellectual Property as follows:

(1) under ZFP Project Intellectual Property, to (A) Preferred Foundation
Collaborators solely to make, have made, use, have used (solely by
fee-for-service laboratories conducting HD Research and Development activities
on behalf of the Preferred Foundation Collaborators which activities are funded
by CHDI) Project Results and Project Research Materials for HD Research and
Development activities funded by CHDI solely in accordance with paragraphs (b),
(c), (k) and (1) above, (B) Foundation ZFP Manufacturers solely to make Project
Research Materials and to distribute Project Research Materials to other
Foundation ZFP Manufacturers and Preferred Foundation Collaborators solely in
accordance with paragraphs (b) and (c) above, (C) Foundation ZFP Manufacturers
solely to make Sigma Non-Distributed Project Research Materials and to
distribute Sigma Non-Distributed Project Research Materials to other Foundation
ZFP Manufacturers and Sigma Non-Distributed Project Research Material
Distributees solely in accordance with paragraphs (d) and (e) above, and
(D) Sigma Non-Distributed Project Research Material Distributees solely to use
and have used (solely by fee-for-service laboratories conducting HD Research and
Development on behalf of the Sigma Non-Distributed Project Research Material
Distributees) Sigma Non-Distributed Project Research Material for HD Research
and Development solely in accordance with paragraphs (d) and (e) above; and

 

7.



--------------------------------------------------------------------------------

(2) under Non-ZFP Project Intellectual Property, to any person or entity solely
to use and have used (solely by fee-for-service laboratories conducting HD
Research and Development activities on behalf of such person or entity) for HD
Research and Development.

(n) Notwithstanding the foregoing, CHDI does not have any right to disclose any
Project Intellectual Property, except on a need-to-know basis and subject to
confidentiality obligations that are similar to those set forth in Section 11 of
the CHDI-Sangamo Agreement, (i) to a person or entity to whom CHDI has the
right, as described in paragraph (m) above to grant a license to such Project
Intellectual Property or (ii) to CHDI’s affiliates, directors, officers,
employees, representatives, consultants, agents, service providers and advisors
(including scientific advisors and legal counsel). CHDI shall not grant any
license under any Project Intellectual Property to any person or entity until it
enters into a written agreement with such person or entity that prohibits such
person or entity from (1) using ZFP Project Intellectual Property or Non-ZFP
Project Intellectual Property, as the case may be, for any purpose other than as
expressly permitted by paragraph (m) above, (2) granting sublicenses to any
third party (other than to fee-for-service laboratories providing services on
their behalf to conduct such licensed activities) and (3) disclosing the Project
Intellectual Property, except on a need-to-know basis and subject to
confidentiality obligations that are similar to those set forth in Section 11 of
the CHDI-Sangamo Agreement, to its affiliates, directors, officers, employees,
representatives, consultants, agents, service providers and advisors (including
scientific advisors and legal counsel). Sangamo shall be a third party
beneficiary to these agreements with respect to such limitations and
prohibitions. CHDI shall provide Sangamo with a copy of each such agreement,
shall take commercially reasonable efforts to cause such entity to comply with
such limitations and prohibitions, and shall cooperate with Sangamo’s exercise
of its third party beneficiary rights.

(o) CHDI does not have any right to prepare, file, prosecute or maintain any
patent application or patent disclosing or claiming any Project Intellectual
Property, which patent applications and patents shall be filed by Sangamo, at
its discretion and expense, in the names of Sangamo and CHDI as co-owners.
Sangamo is required to provide CHDI, prior to filing, with a copy of all
documents proposed to be filed with respect to such patent applications or
patents, and CHDI is required to provide, at Sangamo’s request and expense,
reasonable assistance to Sangamo with respect to Sangamo’s preparation, filing,
prosecution and maintenance of such patent applications and patents. Sangamo and
CHDI are each required to provide the other with written notice of any alleged
or threatened infringement or misappropriation of any Project Intellectual
Property of which it is aware (such notice, the “Infringement Notice”). CHDI
does not have any right to enforce any Project Intellectual Property against
infringers or misappropriators but if CHDI notifies Sangamo within 30 days after
the Infringement Notice that the alleged, threatened or actual infringer or
misappropriator is a person or entity that CHDI has licensed to practice such
Project Intellectual Property, then Sangamo is obligated to notify CHDI before
initiating any dispute resolution proceedings (other than a temporary
restraining order) against such person or entity, and to discuss in good faith
with CHDI the merits of any such claim and alternative strategies for dispute
resolution. Sangamo is obligated to notify CHDI within 30 days after the
Infringement Notice if Sigma is entitled, pursuant to the Sigma-Sangamo
Agreement, to exercise some or all of the foregoing rights and obligations of
Sangamo in respect of any particular alleged or threatened infringement or
misappropriation claim. Sangamo is not permitted to settle a claim brought
against a third party in respect of such infringement or misappropriation in a
manner that would reasonably be expected to have a material adverse effect on
CHDI’s rights with respect to the Project Intellectual Property without the
consent of CHDI, which consent shall not be unreasonably withheld or delayed.

 

8.



--------------------------------------------------------------------------------

(p) Except to the extent exclusively licensed to Sigma pursuant to the
Sigma-Sangamo Agreement and not included in the rights retained by Sangamo
pursuant to the Sigma-Sangamo Agreement, Sangamo has the right: (i) to make,
have made, store, have stored, distribute and have distributed then all Project
Research Materials and all Sigma Non-Distributed Project Research Materials for
any and all purposes; (ii) to use the Project Results for any and all purposes;
(iii) to use and practice Project Intellectual Property for any and all
purposes; (iv) to collaborate with its Affiliates and Third Parties with respect
any or all of the activities described in (i), (ii) or (iii); and (v) to license
or otherwise permit its Affiliates and Third Parties to perform any or all of
the activities described in (i), (ii) or (iii).

(q) Sangamo has a fully paid, non-exclusive, worldwide license from CHDI, under
Intellectual Property that is (i) owned by, or licensed to, CHDI at the time of
signing, (ii) is acquired by, or licensed to, CHDI after signing but within
three years after the end of the term of the CHDI-Sangamo Agreement and not as a
result of a merger or acquisition, or (iii) is conceived, discovered, invented
or made by, or on behalf of, CHDI during the term of the CHDI-Sangamo Agreement
outside CHDI’s performance of the Research (such Intellectual Property,
“Foundation Background Intellectual Property”), solely to the extent necessary
to (1) conduct the Research, (2) use, have used, distribute and have distributed
the Project Results for research and development purposes, including preclinical
and clinical development and sale solely for research purposes (“Research and
Development”), (3) make, have made, use, have used, distribute, have
distributed, import and have imported Project ZFPs for Research and Development,
and (4) grant Sigma a sublicense to make, have made, use, have used, distribute,
have distributed, import, have imported, offer to sell, sell and have sold
Project Research Materials in accordance with the Sigma-Sangamo Agreement. Such
license is irrevocable and perpetual except with respect to Foundation
Background Intellectual Property licensed from a third party, which is subject
to termination. Such license is also, with respect to such Foundation Background
Intellectual Property, limited by the terms of the relevant third party license
.agreement, which may be limited to Research and Development directed to
Huntington’s disease. Sangamo may grant non-sublicenseable sublicenses of the
licenses described in (2) and (3) above to its affiliates and to third parties
that are parties to research or development collaboration agreements with
Sangamo relating to the Project ZFP(s) or Project Results. Sangamo’s sublicense
to Sigma must expressly prohibit Sigma from granting further sublicenses to
third parties without the prior written permission of CHDI, which permission
CHDI shall not withhold or unreasonably delay (except to the extent that CHDI
does not have the right to permit further sublicensing) if Sigma is also
granting such third party a sublicense, under Sigma’s license from Sangamo
pursuant to the Sigma-Sangamo Agreement, which sublicense shall include the
right to make, have made, use, have used, distribute, have distributed, import,
have imported, offer to sell, sell and have sold Project Research Materials.
Upon granting the sublicense described in (4) to Sigma, Sangamo shall promptly
notify CHDI and provide CHDI with a copy of such sublicense agreement, which
copy may be redacted to remove financial or other information that is not
relevant to such sublicense or Sangamo’s obligations with respect to its
licenses to the Foundation Background Intellectual Property.

(r) CHDI has a fully paid, non-exclusive, worldwide license from Sangamo, under
Intellectual Property controlled by Sangamo that is (i) owned by Sangamo at the
time of signing, (ii) licensed to Sangamo at the time of signing pursuant to the
Patent License Agreement by and between Massachusetts Institute of Technology
and Sangamo dated May 9, 1996 (but specifically excluding all Intellectual
Property rights licensed to the Company pursuant to the Fifth Amendment of such
agreement, which amendment is dated December 15, 2000) or the License Agreement
by and between the Scripps Research Institute and Sangamo dated March 14, 2000
(the “Scripps

 

9.



--------------------------------------------------------------------------------

Agreement”), (iii) is acquired by Sangamo after signing but within three years
after the end of the term of the CHDI-Sangamo Agreement and not as a result of a
merger or acquisition, or (iv) is conceived, discovered, invented or made by, or
on behalf of, Sangamo during the term of the CHDI-Sangamo Agreement outside
Sangamo’s performance of the Research (such Intellectual Property, “Company
Background Intellectual Property”), solely to the extent necessary to (1) use,
have used, distribute and have distributed the Project Results in accordance
with paragraphs (k) and (I) above, (2) make, have made, use, have used,
distribute, have distributed, import and have imported Project Research
Materials for HD Research and Development in accordance with paragraphs (b) and
(c) above, and (3) distribute and have distributed Sigma Non-Distributed Project
Research Materials for I ID Research and Development in accordance with
paragraphs (d) and (e) above. Such license is irrevocable and perpetual, except
with respect to Company Background Intellectual Property licensed from a third
party, which is subject to termination. Such license is also, with respect to
such Company Background Intellectual Property, limited by the terms of the
relevant third party license agreement which terms are specified in exhibits to
the CHDI-Sangamo Agreement. Except with respect to Company Background
Intellectual Property licensed to Sangamo pursuant to the Scripps Agreement
(“Scripps IP”), CHDI may grant non-sublicenseable sublicenses of the licenses
described above to (A) Preferred Foundation Collaborators solely to make, have
made, use, have used (solely by fee-for-service laboratories conducting
CHDI-funded HD Research and Development on behalf of the Preferred Foundation
Collaborators) Project Results and Project Research Materials for HD Research
and Development activities funded by the Foundation, (B) Foundation ZFP
Manufacturers solely to make and distribute Project Research Materials and Sigma
Non-Distributed Project Research Materials to other Foundation ZFP
Manufacturers, Preferred Foundation Collaborators and Sigma Non-Distributed
Project Research Material Distributees, (C) Sigma Non-Distributed Project
Research Material Distributees solely to use and have used (solely by
fee-for-service laboratories conducting HD Research and Development on behalf of
the Sigma Non-Distributed Project Research Material Distributees) Sigma
Non-Distributed Project Research Material for HD Research and Development, and
(D) affiliates of CHDI. Each such sublicense granted by CHDI to a third party
sublicensee must comply with the scope limitations set forth above and must
expressly prohibit such sublicensee from granting further sublicenses. Upon
granting any such sublicense, CHDI shall promptly notify Sangamo and provide
Sangamo with a copy of such sublicense agreement, which copy may be redacted to
remove financial or other information that is not relevant to such sublicense or
CHDI’s obligations with respect to its licenses to the Foundation Background
Intellectual Property, except to the extent that such sublicense includes
Company Background Intellectual Property licensed from a third party and the
relevant third party license agreement does not penult such redaction. Since
Sangamo cannot grant CHDI the right to grant sublicenses under the Scripps IP,
Sangamo is obligated, upon CHDI’s request, to grant a direct non-exclusive
sublicense of Scripps IP to a party described in (A)-(D) above if CHDI is
granting a sublicense to such party under other Company Background Intellectual
Property. The CHDI-Sangamo Agreement includes a mechanism for expanding the
license described in this paragraph (r) to include Intellectual Property
licensed to Sangamo after signing but within three years after the end of the
term of the CHDI-Sangamo Agreement.

(s) The Project Intellectual Property and Project Results are the confidential
information of both CHDI and Sangamo, and neither Sangamo nor CHDI may use them
for any purpose or disclose them to any person or entity except as follows:

(i) Sangamo may use such confidential information for any purpose and may
disclose such confidential information, on a need-to-know basis and subject to
confidentiality

 

10.



--------------------------------------------------------------------------------

obligations that are similar to those set forth in Section 11 of the
CHDI-Sangamo Agreement, to any person or entity.

(ii) CHDI may use Project Intellectual Property as described in subsections
(i) and (ii) of paragraph (m) above and Project Results as described in
subsection (i) of paragraph (k) above. CHDI may disclose Project Intellectual
Property as described in paragraph (n) above and Project Results as described in
subsections (i) and (ii) of paragraph (k) above and paragraph (1) above.

(t) The terms and conditions of the CHDI-Sangamo Agreement are the confidential
information of both CHDI and Sangamo, and neither Sangamo nor CHDI may use them
for any purpose or disclose them to any person or entity except as follows:

(i) Sangamo may use such confidential information for any purpose and may
disclose such confidential information, on a need-to-know basis and subject to
confidentiality obligations that are similar to those set forth in Section 11 of
the CHDI-Sangamo Agreement, to (1) its affiliates, directors, officers,
employees, representatives, consultants, agents, service providers and advisors
(including scientific advisors and legal counsel), (2) its third party licensors
(to the extent that such disclosure is required by the relevant license
agreement), (3) Sigma, (4) its potential and actual acquirors, and (5) its third
party collaborators, provided that (except for disclosures made to potential and
actual acquirors of Sangamo and disclosures made to third party licensors where
the terms of the relevant license agreement do not permit such redaction)
Sangamo redacts the amount of the FTE rate paid by CHDI to Sangamo.

(ii) CHDI may disclose such confidential information, on a need-to-know basis
and subject to confidentiality obligations that are similar to those set forth
in Section 11 of the CHDI-Sangamo Agreement, to its affiliates, directors,
officers, employees, representatives, consultants, agents, service providers and
advisors (including scientific advisors and legal counsel).

(u) Sangamo is obligated to indemnify CHDI and its affiliates and their
respective members, directors, officers, employees, representatives,
consultants, agents and service providers (the “Foundation Indemnified Parties”)
with respect to third party claims arising from Sigma’s use of the Project
Research Materials, Project Results, Project Intellectual Property or Foundation
Background Intellectual Property.

4. Sangamo and Sigma further agree as follows:

(a) For the avoidance of doubt, each Foundation Selected Project ZFP and the
Project Research Materials that encode it shall be deemed to be a “Licensed
Product” under the Sigma-Sangamo Agreement.

(b) For the avoidance of doubt, any ZFP Project Intellectual Property that is a
patent or patent application that claims the composition of matter, manufacture
or use of ZFP Products useful in the Field shall be deemed to be a “Sangamo
Patent” pursuant to the Sigma-Sangamo Agreement, and all other ZFP Project
Intellectual Property shall be deemed to be “Sangamo Know-Flow” pursuant to the
Sigma-Sangamo Agreement.

(c) For the avoidance of doubt, contents of this letter, the terms and
conditions of the CHDI-Sangamo Agreement, the copy of the CHDI-Sangamo Agreement
provided by Sangamo to

 

11.



--------------------------------------------------------------------------------

Sigma, and all other Information disclosed by Sangamo to Sigma with respect to
the CHDI-Sangamo Agreement (including Project Results and Project Intellectual
Property) shall be deemed to be the “Confidential Information of Sangamo”
pursuant to the Sigma-Sangamo Agreement, and Sigma shall comply with the
nondisclosure and nonuse obligations set forth in the Sigma-Sangamo Agreement
with respect thereto.

(d) Sigma shall indemnify, defend and hold the Sangamo Indemnitees harmless
pursuant to Section 12.2(a) of the Sigma-Sangamo Agreement with respect to
Damages arising from Sangamo’s obligation to indemnify the Foundation
Indemnified Parties as described in Section 3(u) above.

(e) Sigma shall be bound by and comply with the limitations and obligations set
forth in Sections 3(d), (g), (h) and (i) of this letter.

(f) Sangamo will promptly provide to Sigma a copy of all notices received by
Sangamo from CHDI pursuant to the CHDI-Sangamo Agreement that pertain to Sigma
or are relevant to the Sigma-Sangamo Agreement.

(g) Sangamo shall not amend any provisions of the CHDI-Sangamo Agreement that
relate to or impact Sigma without the consent of Sigma, which consent shall not
be unreasonably withheld or delayed.

5. Notwithstanding the exclusive nature of those exclusive licenses granted by
Sangamo to Sigma in the Sigma-Sangamo Agreement or any other terms of the
Sigma-Sangamo Agreement, Sigma agrees and consents to: (a) Sangamo’s performance
of the Research, (b) the licenses granted by Sangamo to CHDI pursuant to the
CHDI-Sangamo Agreement, and (c) the rights of CHDI, Foundation ZFP
Manufacturers, Preferred Foundation Collaborators, Sigma Non-Distributed Project
Research Material Distributees, Sangamo, and Sangamo’s collaborators and
licensees with respect to Project Research Materials, Sigma Non-Distributed
Project Research Materials, Project Results and Project Intellectual Property,
in each case as are specified in the CHDI-Sangamo Agreement and summarized in
this letter. Sigma further confirms that, as a result of such agreement and
consent by Sigma, such performance, license and rights do not violate the terms
of the Sigma-Sangamo Agreement.

6. The Sigma-Sangamo Agreement is hereby amended to the extent necessary to
implement the CHDI-Sangamo Agreement as summarized in this letter.

Any capitalized term used in this letter that is not defined herein shall have
the meaning given to such term in the Sigma-Sangamo Agreement.

Please confirm Sigma’s acknowledgment and agreement by signing below.

Sincerely,

/s/ Edward O. Lanphier

Edward O. Lanphier

President and Chief Executive Officer

 

12.



--------------------------------------------------------------------------------

Acknowledged and Agreed: Sigma-Aldrich Co. By:  

/s/ David A. Smoller, Ph.D.

       David A. Smoller, Ph.D.        Chief Scientific Officer

 

13.